 

NANOPHASE TECHNOLOGIES CORPORATION 8-K [nanx-8k_112219.htm] 

 

Exhibit 10.1

 

NANOPHASE TECHNOLOGIES CORPORATION

 

2019 EQUITY COMPENSATION PLAN

 



 

 

The purpose of the 2019 Nanophase Technologies Corporation Equity Compensation
Plan (the “Plan”) is to provide designated employees of Nanophase Technologies
Corporation (the “Company”) and its subsidiaries, and certain advisors,
including non-employee members of the Board of Directors of the Company (the
“Board”) who perform services for the Company or its subsidiaries, with the
opportunity to receive grants of incentive stock options, non-qualified options,
restricted shares, performance shares and stock appreciation rights. The Company
believes that the Plan will encourage the participants to contribute materially
to the growth of the Company, thereby benefiting the Company’s shareholders, and
will align the economic interests of the participants with those of the
shareholders.

 

ARTICLE I

 

ADMINISTRATION OF THE PLAN

 

Section 1.1 Administration.

 

(a)            Committee. The Plan shall be administered and interpreted by the
Compensation and Governance Committee of the Board (the “Committee”). The
Committee shall consist of three or more persons appointed by the Board, all of
whom shall be “outside directors” as defined under Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”) and related Treasury
regulations, shall be “non-employee directors” as defined under Rule 16b-3
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).

 

(b)            Committee Authority. The Committee shall have the sole authority
to (i) determine the individuals to whom grants shall be made under the Plan,
(ii) determine the type, size and terms of the grants to be made to each such
individual, (iii) determine the time when the grants will be made and the
duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, and (iv)
make all determinations with respect to any other matters arising under the
Plan. The Committee may delegate the authority to make grants during the periods
between regularly scheduled meetings of the Committee; however, grants in excess
of 5,000 shares or grants with non-standard terms shall be made subject to
Committee approval. Any grant made pursuant to the Committee’s delegated
authority shall be reported to the Board at the next meeting following the
grant.

 

(c)            Committee Determinations. The Committee shall have power and
authority to interpret the Plan, make factual determinations, and to adopt or
amend such rules, regulations, agreements and instruments for implementing the
Plan as it deems necessary or advisable, in its sole discretion. The Committee’s
interpretations and determinations shall be conclusive and binding on all
persons having any interest in the Plan. Determinations made by the Committee
under the Plan need not be uniform as to similarly situated individuals.

 

Section 1.2 Grants. Awards under the Plan may consist of grants of (i) incentive
stock options as described in Section 2.1 (“Incentive Stock Options”) and (ii)
non-qualified options as described in Section 2.1 (“Non-qualified Options”)
(Incentive Stock Options and Non-qualified Options are collectively referred to
as “Options”).

 



 

 

 

All Grants shall be subject to the terms and conditions set forth herein and to
such other terms and conditions specified in the individual in a grant
instrument (the “Grant Instrument”). The Committee shall approve the form and
provisions of each Grant Instrument.

 

Section 1.3 Shares Subject to the Plan.

 

(a)          Shares Authorized.

 

(i) For purposes of the Plan, a “Share” means one share of common stock of the
Company, par value $0.01 per share. Subject to adjustments as provided in
Section 1.3(b) below, the aggregate number of Shares available for Grants under
the Plan shall be 3,000,000 Shares.

 

(ii) For each calendar year, Grants under the Plan shall also be subject to the
following limitations:

 

(A) Subject to adjustments as provided in Section 1.3(b) below, and for other
than newly hired employees receiving grants as part of their initial
compensation, the maximum aggregate number of Shares that shall be subject to
Grants made under this Plan during any calendar year shall be 600,000 Shares.
This limit shall not apply to Grants made to a person as an inducement material
to the individual’s entering into employment with the Company (“New Hire
Grants”).

 

(B) No grant recipient (“Grantee”) shall receive more than twenty (20) percent
of the aggregate number of any class of Grants, excluding any New Hire Grants,
made during any calendar year. This will make the absolute limit that any
Grantee can receive in any given calendar year equal to 120,000 (20% of 600,000
shares, as referenced above), excluding any New Hire Grants that Grantee may
have received in that same calendar year.  

 

(C) During each calendar year, Employees shall be granted under the Plan no more
than two (2) percent of the Company’s outstanding Shares and Non-Employee
Directors shall be granted no more than one-half (1/2) percent of the Company’s
outstanding Shares. The number of outstanding Shares for purpose of this
subsection will be determined as of the first business day of each applicable
calendar year on a fully-diluted basis.

 

(iii) The limitations set forth in subsection (ii) above shall not apply to New
Hire Grants made to a person as an inducement material to the individual’s
entering into employment with the Company, except for the overall limit of the
New Hire Grant being 120,000 Options, as described in subsection (ii)(B) per
person as it applies to this type of grant only. In addition, New Hire Grants
shall not count against the aggregate maximum amounts set forth above in
subsection (ii)(A) above.

 

(iv) The Shares may be authorized but unissued Shares or reacquired Shares,
including Shares purchased by the Company on the open market for purposes of the
Plan. If and to the extent Options granted under the Plan terminate, expire, or
are canceled, forfeited, exchanged or surrendered without having been exercised,
the Shares subject to such Grants shall no longer be available for future Grants
for purposes of the Plan. Once the cumulative Options granted within the life of
the Plan reach 3,000,000, there will be no further shares available for Grants
without an amendment to the Plan to authorize additional shares being added to
the Plan.

 



 

 

 

(b)               Adjustments for Significant Events. If the number or kind of
outstanding Shares change by reason of (i) a dividend, spin-off,
recapitalization, split or combination or exchange of Shares, (ii) a merger,
reorganization or consolidation in which the Company is the surviving
corporation, (iii) a reclassification or change in par value, or (iv) any other
extraordinary or unusual event affecting the outstanding Shares of the Company
as a class without the Company’s receipt of consideration, or if the value of
outstanding Shares is substantially reduced as a result of a spin-off or the
Company’s payment of an extraordinary dividend or distribution the maximum
number of Shares available for Grants, the maximum number of Shares that any
individual participating in the Plan may be granted in any year, the number of
Shares covered by outstanding Grants, the kind of Shares issued under the Plan,
and the price per Share or the applicable market value of such Grants may be
appropriately adjusted by the Committee to reflect any increase or decrease in
the number of, or change in the kind or value of, issued Shares to preclude, to
the extent practicable, the enlargement or dilution of rights and benefits under
such Grants. Any fractional Shares resulting from such adjustment shall be
eliminated. Any adjustments determined by the Committee shall be final, binding
and conclusive.



 

Section 1.4 Eligibility for Participation.

 

(a)          Eligible Persons. All employees of the Company, its parents and its
subsidiaries (“Employees”), including Employees who are officers or members of
the Board, and members of the Board who are not Employees (“Non-Employee
Directors”) shall be eligible to participate in the Plan. Advisors who perform
services to the Company or any of its parents or its subsidiaries (“Key
Advisors”) shall be eligible to participate in the Plan if the Key Advisors
render bona fide services and such services are not in connection with the offer
or sale of securities in a capital-raising transaction.

 

(b)          Selection of Grantees. The Committee shall select the Employees,
Non-Employee Directors and Key Advisors to receive Grants.

 

ARTICLE II

 

EQUITY INCENTIVE GRANTS

 

Section 2.1 Options.

 

(a)          Number of Shares. The Committee shall determine the number of
Shares that will be subject to each Grant of Options, subject to the limitations
in Section 1.3 above.

 

(b)          Type of Option and Price.

 

(i) The Committee may grant Incentive Stock Options that are intended to qualify
as “incentive stock options” within the meaning of Section 422 of the Code or
Non-qualified Options that are not intended so to qualify or any combination of
Incentive Stock Options and Non-qualified Options.

 

(ii) The purchase price (the “Exercise Price”) of Shares subject to an Option
shall be equal to, or greater than, the Fair Market Value (as defined below) of
a Share on the date the Option is granted. The Exercise Price of an Incentive
Stock Option shall be equal to, or greater than, the Fair Market Value of a
Share on the date the Incentive Stock Option is granted and may not be granted
to an Employee who, at the time of grant, owns Shares possessing more than 10
percent of the total combined voting power of all Shares and other classes of
stock of the Company or any parent or subsidiary of the Company, unless the
Exercise Price per Share is not less than 110% of the Fair Market Value of a
Share on the date of grant.

 



 

 

 

(iii) If the Shares are publicly traded, then the Fair Market Value per Share
shall be determined as follows: (x) if the principal trading market for the
Shares is a national securities exchange or the Nasdaq National Market, the last
reported sale price thereof on the date of grant or, if there were no trades on
that date, the earliest subsequent date upon which a sale was reported, or (y)
if the Shares are not principally traded on such exchange or market, the mean
between the last reported “bid” and “asked” prices of a Share on the following
date, as reported on Nasdaq or, if not so reported, as reported by the National
Daily Quotation Bureau, Inc. or as reported in a customary financial reporting
service, as applicable and as the Committee determines. If the Shares are not
publicly traded or, if publicly traded, are not subject to reported transactions
or “bid” or “asked” quotations as set forth above, the Fair Market Value per
Share shall be as determined in good faith by the Committee; provided that, if
the Shares are publicly traded, the Committee may make such discretionary
determinations where the Shares have not been traded for 10 trading days.



 

(c)          Option Term. The Committee shall determine the term of each Option.
The term of any Option shall not exceed seven years from the date of grant. For
Incentive Stock Options granted to an Employee who, at the time of grant, owns
Shares possessing more than 10 percent of the total combined voting power of all
Shares and other classes of stock of the Company, or any parent or subsidiary of
the Company, the term shall not exceed five years from the date of grant.

 

(d)          Vesting of Options. Options shall vest in accord with the terms and
conditions specified in the Grant Instrument. The Committee may accelerate the
vesting of any or all outstanding Options at any time for any reason.

 

(e)          Termination of Employment, Disability or Death.

 

(i) Except as provided below, an Option may only be exercised while the Grantee
is an Employee, Key Advisor or member of the Board. In the event that a Grantee
has a Termination of Service (as defined below) for any reason other than
Disability (as defined below), death or Cause (as defined below), any Option
which is otherwise exercisable by the Grantee shall terminate unless exercised
within 90 days after the date of such termination, but in any event no later
than the date of expiration of the Option term. Any Options that the Grantee
cannot exercise at the time of a Termination of Service shall terminate as of
such date.

 

(ii) In the event a Grantee is terminated for Cause, unless otherwise determined
by the Committee (x) any Option held by the Grantee shall terminate as of the
date of such Termination of Service and (y) the Grantee shall automatically
forfeit all Shares underlying any exercised portion of an Option for which the
Company has not yet delivered the certificates, upon refund by the Company of
the Exercise Price paid by the Grantee for such Shares.

 

(iii) In the event a Grantee has a Termination of Service on account of
Disability, any Option which is otherwise exercisable by the Grantee shall
terminate unless exercised within one year after the date of such Termination of
Service, but in any event no later than the date of expiration of the Option
term. Unless provided otherwise in the applicable Grant Instrument, any of the
Grantee’s Options which are not otherwise exercisable as of the date of such
Termination of Service shall terminate as of such date.

 

(iv) If the Grantee dies while an Employee, Key Advisor or member of the Board
or within 90 days after the date on which the Grantee has a Termination of
Service, any Option that is otherwise exercisable by the Grantee shall terminate
unless exercised within one year after the date of such death or Termination of
Service, but in any event no later than the date of expiration of the Option
term. Unless provided otherwise in the applicable Grant Instrument, any of the
Grantee’s Options that are not otherwise exercisable as of the date shall
terminate as of such date.

 



 

 

 

(v) For purposes of the Plan:

 

(A) “Cause” shall mean a finding by the Committee that (1) the Grantee has
breached his or her employment, service, noncompetition, nonsolicitation or
other similar contract with the Company or its parent and subsidiary
corporations, (2) has been engaged in disloyalty to the Company or its parent
and subsidiary corporations, including, without limitation, fraud, embezzlement,
theft, commission of a felony or dishonesty in the course of his or her
employment or service, (3) has disclosed trade secrets or confidential
information of the Company or its parents and subsidiary corporations to persons
not entitled to receive such information or (4) has entered into competition
with the Company or its parent or Subsidiary Corporations. Notwithstanding the
foregoing, if the Grantee has an employment agreement with the Company defining
“Cause,” then such definition shall supersede the foregoing definition.

 

(B) “Disability” shall mean a Grantee’s becoming disabled within the meaning of
Section 22(e)(3) of the Code. Notwithstanding the foregoing, if the Grantee has
an employment agreement with the Company defining “Disability,” then such
definition shall supersede the foregoing definition.

 

(C) “Termination of Service” shall mean a Grantee’s termination of employment or
service as an Employee, Key Advisor or member of the Board unless the Grantee
continues without interruption to serve thereafter in another such capacities.

 

(f)           Exercise of Options. A Grantee may exercise an Option that has
become exercisable, in whole or in part, by delivering a notice of exercise to
the Company with payment of the Exercise Price. The Grantee shall pay the
Exercise Price (x) in cash, (y) by delivering Shares owned by the Grantee for
the period necessary to avoid a charge to the Company’s earnings for financial
reporting purposes and to avoid adverse accounting consequences to the Company
(including Shares acquired in connection with the exercise of an Option, subject
to such restrictions as the Committee deems appropriate) and having a Fair
Market Value on the date of exercise equal to the Exercise Price, or (z) by such
other method as the Committee may approve, including payment through a broker in
accord with procedures permitted by Regulation T of the Federal Reserve Board;
provided, that, for purposes of assisting a Grantee (other than a Grantee who is
a director or an executive officer of the Company) to exercise an Option, the
Company may make loans to such Grantee or guarantee loans made by third parties
to such Grantee, on such terms and conditions as the Committee may authorize.
Such Grantee shall pay the Exercise Price at the time of exercise and shall
satisfy the withholding tax requirements of Section 3.1.

 

(g)          Limits on Incentive Stock Options. Each Incentive Stock Option
shall provide that, if the aggregate Fair Market Value of the Shares on the date
of the grant with respect to which Incentive Stock Options are exercisable for
the first time by a Grantee during any calendar year, under the Plan and any
other equity compensation plan of the Company or a parent or subsidiary, exceeds
$100,000, then the option, as to the excess, shall be treated as a Non-qualified
Option. No Incentive Stock Option shall be granted to any person who is not an
Employee of the Company or a parent or subsidiary of the Company (within the
meaning of Section 424(f) of the Code).

 



 

 

 

ARTICLE III

 

GENERAL MATTERS

 

Section 3.1 Withholding of Taxes.

 

(a)          Required Withholdings. The Company shall be entitled to withhold
from any payments or deemed payments any amount of tax withholding (including
all federal, state and local taxes) determined by the Committee to be required
by law. Without limiting the generality of the foregoing, the Committee may, in
its discretion, require the Grantee to pay the amount that the Committee deems
necessary to satisfy the Company’s obligation to withhold federal, state or
local income or other taxes incurred by reason of the exercise of any Option, or
(ii) any other applicable income recognition event. Notwithstanding anything
contained in the Plan to the contrary, the Grantee’s satisfaction of any tax-
withholding requirements imposed by the Committee shall be a condition precedent
to the Company’s obligation as may otherwise be provided hereunder to provide
Shares to the Grantee and to the release of any restrictions as may otherwise be
provided hereunder, as applicable; and the applicable options shall be forfeited
upon the failure of the Grantee to satisfy such requirements with respect to, as
applicable, (i) the exercise of the Option or (ii) any other applicable income
recognition event.

 

(b)          Election to Withhold Shares. If the Committee so permits, a Grantee
may make a written election to satisfy the Company’s income tax withholding
obligation with respect to an Option, Restricted Shares or Performance Shares by
having Shares withheld by the Company from the Shares otherwise to be received,
or to deliver previously owned Shares (not subject to restrictions hereunder).
The number of Shares so withheld or delivered shall have an aggregate Fair
Market Value on the date of exercise sufficient to satisfy the applicable
withholding taxes. Where the exercise of an Incentive Stock Option does not give
rise to an obligation by the Company to withhold federal, state or local income
or other taxes on the date of exercise, but may give rise to such an obligation
in the future, the Committee may, in its discretion, make such arrangements and
impose such restrictions as it deems necessary or appropriate. The election must
be in a form and manner prescribed by the Committee and shall be subject to the
prior approval of the Committee.

 

Section 3.2 Transferability of Grants.

 

(a)          In General. Except as provided in Section 3.2(b), only the Grantee
may exercise rights under a Grant during the Grantee’s lifetime. A Grantee may
not transfer those rights except by will or by the laws of descent and
distribution. When a Grantee dies, the personal representative or other person
entitled to succeed to the rights of the Grantee (“Successor Grantee”) may
exercise such rights in accordance with the terms of the Plan. A Successor
Grantee must furnish proof satisfactory to the Company of his or her right to
receive the Grant under the Grantee’s will or under the applicable laws of
descent and distribution.

 

(b)          Transfer of Non-qualified Options. Notwithstanding the foregoing,
the Committee may provide in a Grant Instrument that a Grantee may transfer
Non-qualified Options to family members or other persons or entities according
to such terms as the Committee may determine where the Committee determines that
such transferability does not result in accelerated federal income taxation;
provided that the Grantee receives no consideration for the transfer of an
Option and the transferred Option shall continue to be subject to the same terms
and conditions as were applicable to the Option immediately before the transfer.

 

Section 3.3 Reorganization or Change in Control of the Company.

 

(a)          Definitions.

 

(i) As used herein, a “Reorganization” shall be deemed to have occurred if the
shareholders of the Company approve (or, if shareholder approval is not
required, the Board approves) an agreement providing for (i) the merger or
consolidation of the Company with another corporation where the shareholders of
the Company, immediately prior to the merger or consolidation, will not
beneficially own, immediately after the merger or consolidation, Shares
entitling such shareholders to more than 50% of all votes to which all
shareholders of the surviving corporation would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote), (ii) the sale or other disposition of all
or substantially all of the assets of the Company, or (iii) a liquidation or
dissolution of the Company.

 



 

 

 

(ii) As used herein, a “Change of Control” shall be deemed to have occurred if
any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) or any of its subsidiaries or affiliates becomes a “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing a majority of the voting power of the
then outstanding securities of the Company except where the acquisition is
approved by the Board.

 

(b)          Assumption of Grants. Upon a Reorganization where the Company is
not the surviving corporation (or survives only as a subsidiary of another
corporation), all outstanding Options that are not exercised shall be assumed
by, or replaced with comparable options or rights by, the surviving corporation.

 

(c)          Notice and Acceleration. Upon a Reorganization or a Change of
Control, (i) the Company shall provide each Grantee with outstanding Grants
written notice of such event and (ii) all outstanding Options shall
automatically accelerate and become fully exercisable.

 

Section 3.4 Requirements for Issuance or Transfer of Shares.

 

(a)          Shareholder’s Agreement. The Committee may require that a Grantee
execute a shareholder’s agreement with respect to any Shares distributed
pursuant to the Plan.

 

(b)          Limitations on Issuance or Transfer of Shares. No Shares shall be
issued or transferred in connection with any Grant hereunder unless and until
all legal requirements applicable to the issuance or transfer of such Shares
have been complied with to the satisfaction of the Committee. The Committee
shall have the right to condition any Grant made to any Grantee hereunder on
such Grantee’s undertaking in writing to comply with such restrictions on his or
her subsequent disposition of such Shares as the Committee shall deem necessary
or advisable as a result of any applicable law, regulation or official
interpretation thereof, and certificates representing such Shares may be
legended to reflect any such restrictions. Certificates representing Shares
issued or transferred under the Plan will be subject to such stop-transfer
orders, registration and other restrictions as may be required by applicable
laws, regulations and interpretations, including any requirement that a legend
be placed thereon.

 

Section 3.5 Amendment and Termination of the Plan.

 

(a)          Amendment. If shareholder approval for any amendment to the Plan is
required by any applicable law or regulation, the Board may not make such
amendment to the Plan without the approval of the shareholders. Otherwise, the
Board may amend or terminate the Plan at any time.

 

(b)          Termination of Plan. The Plan shall terminate on the day
immediately preceding the tenth anniversary of the Effective Date (as defined
below), unless the Plan is terminated earlier by the Board or is extended by the
Board with the approval of the shareholders.

 

(c)          Termination and Amendment of Outstanding Grants. A termination or
amendment of the Plan that occurs after a Grant is made shall not materially
impair the rights of a Grantee unless the Grantee consents or unless the
amendment is required in order to comply with applicable law. The termination of
the Plan shall not impair the power and authority of the Committee with respect
to an outstanding Grant. Whether or not the Plan has terminated, an outstanding
Grant may be terminated or amended in accord with the Plan or may be amended by
agreement of the Company and the Grantee consistent with the Plan.

 



 

 

 

(d)          Governing Document. The Plan shall be the controlling document. No
other statements, representations, explanatory materials or examples, oral or
written, may amend the Plan in any manner. The Plan shall be binding upon and
enforceable against the Company and its successors and assigns.

 

Section 3.6 Miscellaneous.

 

(a)          Programs. The Committee may adopt one or more programs not
inconsistent with this Plan pursuant to which Grants may be made under this
Plan. Such programs shall be deemed merely programs of implementation of this
Plan and shall not be deemed new plans.

 

(b)          Funding of the Plan. The Plan shall be unfunded. The Company shall
not be required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Grants under the Plan. In no
event shall interest be paid or accrued on any Grant, including unpaid
installments of Grants.

 

(c)          Rights of Participants. Nothing in the Plan shall entitle any
Employee, Non-Employee Director, Key Advisor or other person to any claim or
right to be granted a Grant under the Plan. Neither the Plan nor any action
taken under it shall be construed as giving any individual any rights to be
retained by or in the employ of the Company or any other employment rights.

 

(d)          No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Grant. The Committee shall determine
whether cash, other awards or other property shall be issued or paid in lieu of
such fractional Shares or whether such fractional Shares or any rights thereto
shall be forfeited or otherwise eliminated.

 

(e)          Section Headings. Section headings are for reference only. In the
event of a conflict between a title and the content of a Section, the content of
the Section shall control.

 

(f)           Effective Date of the Plan. Provided the Plan has been approved by
the Company’s Board of Directors, the Plan shall be effective on the first
business day immediately following the Plan’s approval by the Shareholders of
the Company (the “Effective Date”).

 

(g)          Deferred Compensation. No deferral of compensation (as defined
under Code Section 409A or guidance thereto) is intended under this Plan. The
Committee may permit deferrals of compensation pursuant to the terms of the
Grant Agreement, a separate plan or a subplan which meets the requirements of
Code Section 409A and any related guidance. Participants shall only be granted
Awards under this Plan that meet the requirements of Code Section 409A or
qualify for an exemption under Code Section 409A or any related guidance. If any
participant receives an Award that does not comply with Code Section 409A or
qualify for an exemption thereto, such Award shall be null and void and shall be
deemed to have never been granted. Additionally, to the extent any Award is
subject to Code Section 409A, notwithstanding any provision herein to the
contrary, the Plan does not permit the acceleration of the time or schedule of
any distribution related to such Award, except as permitted by Code Section
409A, the regulations thereunder, and/or the Secretary of the United States
Treasury.

 

(h)          Grants in Connection with Corporate Transactions and Otherwise.
Nothing contained in the Plan shall be construed to (i) limit the right of the
Committee to make Grants under the Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees or for other proper corporate purposes, or (ii) limit the
right of the Company to grant stock options or make other awards outside of the
Plan. Without limiting the foregoing, the Committee may make a Grant to an
employee of another corporation who becomes an Employee by reason of a corporate
merger, consolidation, acquisition of stock or property, reorganization or
liquidation involving the Company or any of its subsidiaries in substitution for
a stock option grant made to such employee by such corporation. The terms and
conditions of the substitute grants may vary from the terms and conditions
required by the Plan and from those of the substituted stock incentives. The
Committee shall prescribe the provisions of the substitute grants.

 



 

 

 

(i)          Compliance with Law. The Plan, the exercise of Options and the
obligations of the Company to issue or transfer Shares under Grants shall be
subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required. With respect to persons subject to Section
16 of the Exchange Act, it is the intent of the Company that the Plan and all
transactions under the Plan comply with all applicable provisions of Rule 16b-3
or its successors under the Exchange Act. The Committee may revoke any Grant if
it is contrary to law or modify a Grant to bring it into compliance with any
valid and mandatory government regulation. The Committee may, in its sole
discretion, agree to limit its authority under this Section.

 

(j)          Successors. All obligations of the Company under the Plan with
respect to awards granted under it shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation or otherwise, of all or substantially
all of the business or assets of the Company.

 

(k)         Governing Law. The validity, construction, interpretation and effect
of the Plan and Grant Instruments issued under the Plan shall exclusively be
governed by and determined in accordance with the law of the State of Delaware.

 

(l)          Transition Provisions Relating to the Prior Plans. Upon the
Effective Date of the Plan, the Company’s 2010 Equity Compensation Plan (the
“2010 Plan”) shall be terminated subject to the provisions of Section 3.5 of the
2010 Plan, which will relate to the post-termination effectiveness of grants
under the 2010 Plan. The Plan shall not be deemed an amendment or restatement of
the 2010 Plan. Nothing in the Plan shall be deemed to impair the rights of or
give any new or additional rights to any person who received grants under the
2010 Plan.

 

Upon the Effective Date of the 2010 Plan, the Company’s 2004 Equity Compensation
Plan (as amended, the “2004 Plan”), 2005 Non-Employee Director Restricted Stock
Plan (as amended, the “2005 Plan”), and the Amended and Restated 2006 Stock
Appreciation Rights Plan (the “2006 Plan was terminated subject to the
provisions of Section 3.5(c) of the 2004 Plan, Section 3.2 of the 2005 Plan, and
Section 3.1 of the 2006 Plan, each relating to the post-termination
effectiveness of grants under the 2004 Plan, the 2005 Plan, and the 2006 Plan,
respectively. Nothing in the Plan shall be deemed to impair the rights of or
give any new or additional rights to any person who received grants under the
2004 Plan, the 2005 Plan, or the 2006 Plan.

 



 

 

